Cook, J.,
dissenting.
{¶ 33} When analyzing whether a roadway condition is a “nuisance” within the meaning of R.C. 2744.02(B)(3), the touchstone of our analysis is whether the condition “creates a danger for ordinary traffic on the regularly travelled portion of the road.” Manufacturer’s Natl. Bank of Detroit v. Erie Cty. Rd. Comm. (1992), 63 Ohio St.3d 318, 322, 587 N.E.2d 819. At this stage of the proceedings, there remains a genuine issue of fact as to whether the edge drop in this case fits this definition, thereby constituting a nuisance for which the city of Franklin could be liable. Cf. Dickerhoof v. Canton (1983), 6 Ohio St.3d 128, 130, 6 OBR 186, 451 N.E.2d 1193 (“It is for the trier of fact to determine whether swerving to avoid a collision with an object in the highway and driving on the shoulder is a foreseeable and reasonable use of the shoulder. If so, a municipal corporation could be liable under R.C. 723.01 for failure to keep the shoulder in repair and free from nuisance, including a chuckhole, rendering the highway unsafe for travel.”).
{¶ 34} Despite the existence of a genuine fact issue concerning the dangerous nature of the edge drop in this case, the majority affirms summary judgment in the city’s favor because, in its view, the edge drop resulted from the city’s design of the road repaving, project. See Franks v. Lopez (1994), 69 Ohio St.3d 345, 349, 632 N.E.2d 502 (declining to “expand” definition of nuisance to include “design and construction defects or the failure to erect signage”). In other words, the majority interprets Franks as immunizing a city from liability for designing a roadway to include a dangerous condition that the city could be liable for maintaining under R.C. 2744.02(B)(3). Even assuming that this is a proper reading of Franks, summary judgment remains unwarranted in this case. The majority itself rests the propriety of summary judgment on the notion that the edge drop resulted from “the implementation of a discretionary design plan.” *353(Emphasis added.) But if the city’s fault (if any) lies in the implementation of the design plan, the immunity defense is not available. As Franks counsels, once a political subdivision has made a discretionary decision, “the implementation of that decision is not immune from liability.” Id. See, also, Winwood v. Dayton (1988), 37 Ohio St.3d 282, 285, 525 N.E.2d 808. The city was not at liberty to implement its design plan in a manner that resulted in a nuisance.
Casper & Casper and Patrick W. Allen, for appellants.
James W. Gustin, for appellee.
Isaac, Brant, Ledman & Teetor, L.L.P, Mark Landes, Paul A. MacKenzie and John S. Higgins, urging affirmance for amicus curiae County Commissioners’ Association of Ohio.
Barry M. Byron, Stephen L. Byron and John E. Gotherman, urging affirmance for amicus curiae Ohio Municipal League.
{¶ 35} I respectfully dissent.
Douglas and Pfeifer, JJ., concur in the foregoing dissenting opinion.